PER CURIAM HEADING






                     NO. 12-05-00317-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


TINA ELSTON,                                                  §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  The clerk’s record
was due to have been filed on or before November 30, 2005.  On November 28, 2005, the trial court
clerk notified this Court in writing that the clerk’s record had not been filed because Appellant had
not paid the fee for preparation of the record.  The clerk requested an extension of time for filing the
clerk’s record, which was granted until December 28, 2005.  On November 30, this Court informed
Appellant that the clerk’s request for an extension of time to file the record stated that the reason for
the delay in filing was due to nonpayment of the required preparation fee.  Appellant was further
informed that, pursuant to Texas Rules of Appellate Procedure 37.3(b) and 42.3(c), the appeal would
be dismissed unless proof of full payment to the clerk was provided on or before December 12, 2005.
            Because Appellant has neither provided proof of full payment or otherwise responded to this
Court’s notice, the appeal is dismissed.  Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered December 14, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(DO NOT PUBLISH)